Fisk, Ch. J.
(dissenting). I respectfully dissent from the conclusion announced by my associates. My reasons for so doing are briefly as follows:
While the evidence discloses that the witness Cole, through whom plaintiff claimed his contract was made, was a general agent of defendant in his traffic department, it affirmatively appears that he had no authority whatever in the operating department of such^road, and therefore was vested with no authority to enter into contracts such as plaintiff alleged was entered into. Furthermore, the published tariff rate which had been fixed at 22 cents per hundred as the joint tariff from the lake points to the Minnesota terminals, or 5 cents per hundred from such lake points to Kenmare, and 1Y cents per hundred from the latter point to such terminals, could not be deviated from in this way even if Cole had general authority to enter into contracts.' Plaintiff’s contention is that he was hired to haul his own grain from the lake points to Kenmare, and deliver it "to defendant, at the rate of 5 cents per bushel. If so, then it seems that defendant must, in effect, have agreed to an illegal rebate from the tariff rate of 1Y cents per hundred, from Kenmare aforesaid. As a matter of fact, defendant did not operate as a common carrier between the lake points and Kenmare at all, as its joint schedule of rates discloses, and it is erroneous to say that plaintiff in hauling his grain performed a service for the railway company for which it had a right to pay a reasonable price. Such joint rate is on the basis of 5 cents per hundred pounds for the navigation company and 1Y cents per hundred for the defendant company.
Defendant’s counsel at the oral argument conceded that in a proper action plaintiff would be entitled to recover from defendant on the basis of 5 cents per hundred, which is the sum collected by it in excess of its proportion of the joint rate. As I view it, this is the extent of defendant’s liability.